IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 136 EAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
IDRIS KINARD,                            :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.